The appellee filed this action in the court below, in a single paragraph, to mandate the *Page 257 
School City of Peru, together with the trustees thereof and one Crodian, then acting as superintendent of the schools, to recognize the appellee as the superintendent of the public schools of that city. It is alleged that the appellee had served continuously for eleven years last past as superintendent of such schools and was fully qualified as a tenure teacher with an indefinite contract pursuant to Chapter 97 of the Acts of 1927; that said indefinite contract was in full force and effect on February 23, 1934, and has never been canceled or terminated as provided by said Teacher Tenure Law; that on said date a majority of the board of trustees undertook to cancel said indefinite contract by a resolution which transferred him from the position of superintendent of the School City of Peru to that of principal of a school in said city; that at the same time the appellant Crodian was appointed as superintendent of said schools, to assume the duties thereof at the expiration of the current year; that in making said order, the trustees did not comply with the provisions of the Teacher Tenure Law in respect to the cancellation of the appellee's contract as superintendent; that at the time of the filing of the complaint herein, said Crodian was usurping the rights and prerogatives of the appellee as such superintendent, as such rights are established by his existing indefinite contract.
It is alleged that afterwards, on the 4th day of April, 1934, the appellee filed a complaint against the defendants, appellants in this court, to enjoin and restrain them from canceling or terminating his indefinite contract as superintendent of said schools; that appellee's theory was that the order transferring him from the position of superintendent to principal canceled his contract; that a temporary injunction was issued restraining the board of trustees from canceling said contract and from transferring the appellee from superintendent *Page 258 
to principal. The terms of the temporary injunction are set out in the appellee's complaint.
After this proceeding was had, two of the trustees of the School City of Peru, constituting a majority thereof, served written notice on the appellee that the board would consider the cancellation of his contract as a teacher in the public schools of that city. The appellee demanded of the board a copy of the reasons for the proposed cancellation of his contract. The same was furnished, and the board fixed August 31, 1934, as the date for a hearing upon said charges. A hearing was had at which all parties were present and represented by counsel. At the conclusion of the hearing, the matter was taken under advisement, and thereafter the trustees rendered their decision canceling the appellee's indefinite contract upon the ground of insubordination.
It is further alleged that thereafter the board refused to recognize the appellee as superintendent, but at all times recognized Crodian; that the board refused to pay to the appellee his salary as superintendent of schools; that he stood willing and ready to perform the duties of such position under his indefinite contract as superintendent thereof, and was qualified for such position; that the board would continue to permit said Crodian to act as superintendent unless they were mandated as prayed in the complaint; that the appellee had no adequate remedy at law; that the school board acted without authority, "arbitrarily, capriciously, unreasonably, wrongfully and unlawfully"; that such charges were preferred by the board and not by a third party; that the board acted as the judges of its own charges and undertook to cancel appellee's indefinite contract without proof or authority and for personal and political reasons; that the charges were not based upon any cause enumerated in the Teacher Tenure Law providing for the cancellation of such contract, and were insufficient *Page 259 
to establish insubordination as defined by said statute; that one of the trustees of the school board was elected to that position upon the express understanding and announced intention that he would proceed to oust the appellee as superintendent, and for that reason he could not legally participate in hearing the charges against appellee; that by reason of all these facts, the appellee prays for a mandate requiring appellants to recognize him under his "indefinite teacher's contract," and restore to him his position as superintendent, and that said Crodian be ousted as such superintendent; that the board be mandated to pay his salary as such superintendent.
The written charges filed against the appellee are in substance as follows: That he willfully refused to obey the school laws of the State of Indiana, and the rules prescribed for the government of the city schools of the city of Peru; that he willfully refused to obey the order of the school board to teach as principal, and filed an action in the Miami Circuit Court to enjoin the school board from making such transfer; that he filed such action for the purpose of mandating and coercing the board to modify and change the orders thereof; that he employed lawyers to incite strife among the citizens of the city, to promote public turmoil, to resist the orders of the board of school trustees, and for the purpose of promoting his own selfish interest, contrary to the best interests of the school; that he encouraged and solicited mass meetings for the purpose and object of coercing the board to recognize him as superintendent; that he made false and untrue statements in public and in the press concerning the schools, and attempted to excite public prejudice by false and dishonest statements; that he attempted to procure the resignation of competent teachers in said schools, and attempted to cause to be procured, for a money consideration, positions of *Page 260 
teachers in said schools; that he discriminated and acted unfairly in procuring teacher permits from the state board of education; that he unreasonably criticized and condemned teachers and others employed in the schools, and in effect broke down the morale of teachers and pupils.
Issues were formed upon the complaint by the filing of various motions, demurrers, and answers. The cause was submitted to the court, and judgment rendered in favor of the appellee, mandating the board to reinstate him as superintendent and for judgment in the sum of $3,892.50.
Upon the rendition of the judgment, motions were filed to modify, and in arrest of judgment, and for a new trial, all of which were overruled with exceptions. Upon the trial in the circuit court, a transcript of the evidence heard by the board upon the proceedings to remove the appellee as a tenure teacher was introduced in evidence. Witnesses were called and examined, most of whom testified before the board. The evidence given at the trial in court was similar to that given before the board.
On appeal, the appellants seriously contend that the complaint states two separate and distinct causes of action. The first one, that the appellants transferred the appellee from the 1.  position of school superintendent to the position of school principal, contrary to law. The second cause of action alleged in the complaint is that after the appellee refused to obey the order of transfer, the appellants filed charges against him for insubordination, and found him guilty and adjudged that his contract be canceled. The appellants say that these two causes are separate and distinct in point of time. The first is based upon facts occurring prior to July 31, 1934, and the latter is based upon facts occurring afterwards. They claim that the facts alleged *Page 261 
in the first cause of action did not constitute a cancellation of the appellee's contract, but were in recognition thereof; that facts alleged in the second specification are based upon charges demanding the "cancellation of his contract." The appellee, however, in answer to the appellants says that the complaint as a whole is intended to and does relate to the proceedings had in relation to the cancellation of appellee's contract, and claims that the transfer of the appellee from the position of school superintendent to school principal, amounted to such cancellation. Whether the complaint should be separated into paragraphs was a question largely in the discretion of the court, and the ruling thereon does not constitute reversible error.
Whether the separate specifications of the complaint, or the complaint as a whole, shall be considered as demurrable, is unimportant in view of the holding of this court upon the main issue in the case. It is not questioned that the appellee had taught for a sufficient time in the public schools of the city of Peru to establish him as a tenure teacher under Chapter 97, Acts 1927, nor that the proceedings had by the school board upon the charges filed against the appellee were in conformity to that statute.
The first question confronting the court is the one pertaining to the right of the board to transfer appellee from the position of city superintendent to principal of a school in said 2.  city at a smaller salary. The Tenure Act is entitled:
"An Act defining teachers and permanent teachers, providing for their employment and release, and defining, and providing for the making and cancelling of, indefinite contracts."
There is nothing in the Act specifying a particular position for any teacher. The Act provides that a teacher who has been employed continuously for five *Page 262 
successive years, and thereafter enters into a teacher contract for further service, shall become a permanent teacher in such corporation. It does not specify that the teacher must hold the same position, but only that he is a permanent teacher in the school corporation. The status of a teacher extends to and includes superintendent as defined by the statute, and he is given the privileges of a teacher. The rights and privileges are controlled by the same law, and his status is the same as that of a permanent teacher under an indefinite contract.
The appellee claims under his statutory contract. His action is not founded upon any written instrument. He has not pointed to any statute which requires the school board to maintain him in the same position occupied and held at the time he became a tenure teacher. This particular question has not been presented heretofore to this court. However, it is clear from a reading of the statute that the board of school trustees is at all times possessed of full discretionary power to organize and control the schools of a city, charged expressly with the management of school affairs, the levying of taxes to produce funds for the support of the schools, the reduction or increase of the number of teachers as necessity might require, and many other duties. It necessarily follows that there is reserved to the board of trustees full authority to either promote or demote any teacher in the school in the absence of a specific statutory restriction.
In Boody v. School Committee etc. (1931), 276 Mass. 134,177 N.E. 78, a somewhat similar question was before the court, based upon a statute similar to the statute of Indiana. In that case a teacher was demoted from supervising principal to teacher. He sought to mandate the school board to restore him to his former position, which paid a higher salary. The Massachusetts statute *Page 263 
provided that such questions should be determined by a two-thirds vote of the school committee, in order to affect tenure teachers. It is pointed out that the statute itself does not embrace the question of reduction of salary, nor does it contain any provisions in regard to change of duties. Since there were no restrictions in the statute, it was held that a majority vote of the school committee was sufficient to change the duties of a teacher, on tenure, at discretion, from those of principal to giving instruction as a teacher. The same may be said of the Indiana statute.
A similar case arose in California in Loehr v. Board ofEducation (1910), 12 Cal.App. 671, 108 P. 325. The question was presented as to the powers of the board of education to transfer and assign teachers. It was held that in the absence of positive restriction, the board had wide discretion in the employment and dismissal of teachers, or in the transfer or assignment of them. The question there involved was the transfer of a teacher from one class to another class with a lower salary. That court held that there was nothing in that statute which placed any limitation upon the power of the board of education to transfer a teacher from one class to another, or from school to school. That court used language as follows:
"`The public schools', as was pertinently observed in Bates v. Board of Education, supra, `were not created, nor are they supported, for the benefit of teachers therein, . . . but for the benefit of the pupils and the resulting benefit to their parents and the community at large'."
It was there held that the transfer of the teacher to a lower grade was permissible.
It is the view of this court that the transfer of the appellee from the position of school superintendent to principal of a south side Peru school did not have the *Page 264 
effect of canceling his contract. On the contrary, it was a recognition of the existence of his contract. The evidence, at both the hearing before the board and in the Circuit Court, is uncontradicted upon the subject of the appellee's refusal to accept the principalship of the south side school. He testified that he told the board he would not accept that position. In addition to this, he filed an action to enjoin the board from transferring him, and secured a temporary injunction. Thereafter, when the school board preferred charges against appellee for the cancellation of his contract, he apparently dismissed the injunction suit, and the injunction was not made permanent.
Among the charges against the appellee is one based upon the alleged specific act of insubordination, appellee's refusal to accept the position of principal of the south side school, 3.  assigned to him by the board of trustees. Insubordination is one of the grounds specified by the statute for the removal of a permanent teacher. If his refusal to accept that assignment as directed by the board amounts to insubordination, then this judgment must be reversed on that ground, if not for other grounds assigned.
In addition to the foregoing facts there was evidence before the board that the appellee had counseled and abetted strife in the school and among the patrons; that in violation of law, he had shown partiality in permitting one teacher to teach in the schools without a certificate or license; that he had lowered other teachers' success grades solely because he considered that they were not friendly to him. This he admitted in his own testimony.
Also, there was evidence given by one teacher that the appellee had asked him to pay the sum of $400 to another teacher to secure a teaching position. The teacher who testified to this fact stated that he told the *Page 265 
appellee that he would not buy a teaching position. On the other hand, the appellee testified he only intended to have the applicant make a loan to the other teacher in order to pay expenses while in school; that the appellee himself afterwards made the loan. The board of school trustees, in passing upon this particular question, would be justified in construing that testimony as understood by the teacher. When all of these facts are considered in connection with the appellee's refusal to accept the position assigned to him by the board, it clearly appears that the board was justified in holding that the appellee was guilty of insubordination.
With that fact established, what authority did the circuit court possess to review, set aside, or mandate the board to reinstate the appellee as superintendent, pay to him his 4.  salary, and to remove the acting superintendent? This court has held that in cases where the school board has proceeded according to statutory provisions, in good faith and upon sufficient proof, and has entered an order as made in the case at bar, the courts cannot substitute their own judgment for the judgment of the board.
In School City of Elwood v. State, ex rel. (1932),203 Ind. 626, 180 N.E. 471, 81 A.L.R. 1027, at page 631, this court, speaking through Martin, Judge, said:
"If a school board dismisses a teacher for a cause named in the statute, such action is conclusive and is not subject to review by the courts, unless the board in taking the action acted in bad faith, arbitrarily, corruptly, fraudulently or in gross abuse of its discretion." Citing authorities.
In Arburn v. Hunt (1934), 207 Ind. 61, 191 N.E. 148, at page 64, where a similar question was under consideration, this court, through Fansler, Judge, said:
"Appellant, by entering into the contract, must be deemed to have agreed that it might be cancelled, as provided in § 2 of the Act, and in the light of his *Page 266 
contract he cannot be heard to say that he is entitled to a hearing before any other body or persons than that expressly provided for in the statute."
There are two cases entitled Stiver v. State ex rel. Kent
(1937), 211 Ind. 370, 380, 1 N.E.2d at pages 592 and 1006 respectively, both written by Treanor, Judge. In the first case, at page 375, the court said:
"So, where a permanent teacher's indefinite contract can be canceled by a trustee only for cause, after a hearing, if requested, a court in an action for mandate may set aside such cancellation if it appears that the hearing, in fact, was not a fair hearing, or if there was no evidence to support a finding that a legal cause for cancellation existed. But it is true, as appellants insist, that in such action for mandate the trial court cannot control a school township trustee's exercise of discretion in reaching his decision, after a fair hearing, upon evidence sufficient to constitute legal cause for cancellation."
In the other Stiver case, on page 385, the same question was under consideration. The court said:
"In the light of the foregoing discussion and principles, we are compelled to conclude that the decision of the trial court was contrary to law. As already stated, the hearing conformed to all the procedural requirements of the Teachers' Tenure Law and there was substantial evidence tending to establish facts which would show the existence of legal cause for dismissal. It is true, as pointed out by appellee, that `the evidence relied upon by appellants consists almost entirely of the testimony of the Township Trustee, before whom the hearing for discharge was conducted, and the County Superintendent, to whom the appeal from the Trustee had to be taken.' But the probative force of this evidence was such that the trial court could not say as a matter of law that it was not sufficient to support a conclusion that the relator in fact had neglected his duties and had failed to cooperate with school officials. Appellee states in his brief that he does not contend that his dismissal came about as a result of fraud. He does claim, however, that he was *Page 267 
arbitrarily dismissed and that there was a gross abuse of discretion on the part of the school authorities. But in the face of substantial evidence tending to establish the existence of legal cause for dismissal, a court cannot say as a matter of law that there was an abuse of discretion. It was the duty of the trial court, while examining the evidence introduced in the hearing before the trustee, not to consider any supposed interest of the trustee or county superintendent in securing the cancellation of relator's contract."
The principle announced in these cases applies to administrative boards generally, such as the board of public safety, public service commission, and other similar boards. It has been held time and again that the court will not, by mandate, undertake to control the exercise of judicial powers or discretion exercised by inferior administrative tribunals, and mandate will not lie to control the action of such boards merely because they may have committed an error in the trial of a matter of which they had jurisdiction. In other words, the courts will not undertake to correct errors of judgment made by the board during a hearing of a matter before it. The court cannot control the decisions of these boards, as their decisions rest upon sound discretion. State ex rel. Felthoff v. Richards (1932),203 Ind. 637, 180 N.E. 596.
The appellee has made complaint upon the ground that the charges preferred against him were made by the board of trustees; that one member of the board had stated that he had been 5.  elected for the purpose of getting rid of the appellee, that the appellee had been there too long. These reasons are wholly insufficient to give the court jurisdiction, nor do they amount to charges of fraud. The statute does not specify by whom the charges shall be filed. Such statements do not show that the board acted capriciously, arbitrarily, or illegally. *Page 268 
In State, ex rel. v. Davies (1926), 198 Ind. 30,152 N.E. 174, the court had under consideration the question of the removal of a policeman by the board of public safety. It was proved that individual members of the board had made statements that they believed the defendant was guilty, and that he should be dismissed. It was held that such statements did not disqualify the members from serving upon the board created by statute to hear the cause, and could not be considered in evidence in a suit to mandate.
The appellee was afforded a hearing before the board in all respects as required by statute. Under the circumstances here presented, the jurisdiction of the trial court was limited 6.  to a consideration of whether or not there was substantial evidence before the board to support the charges against the appellee. As heretofore pointed out, the evidence was sufficient to sustain the finding made by the board. The trial court could not say as a matter of law that the board abused its discretion. Under such circumstances, the trial court was without jurisdiction to impeach the motives of the board. State ex rel.Felthoff v. Richards, supra; State ex rel v. Davies, supra;Stiver v. State ex rel. Kent, supra.
The judgment of the lower court is reversed.
Treanor, J., dissents with opinion.